 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY LYNN WILBURN,                             No. 2:18-CV-0994-WBS-DMC
12                      Plaintiff,
13           v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pending before the

20   court are plaintiff’s requests to seal (ECF Nos. 23 and 24). The document sought to be filed

21   under seal has been routed to and reviewed by the undersigned in connection with plaintiff’s

22   request.

23                 Under Eastern District of California Local Rule 141(a), the court may file

24   documents under seal upon a request making the showing required by applicable law. Under

25   Local Rule 141(b), any request to seal documents shall set forth the statutory or other authority

26   for sealing. In plaintiff’s requests, plaintiff asks that her filing be sealed because “local law

27   officers name legal name & under cover names – and plaintiff mental health records.” ECF

28   Nos. 23 and 24. Because plaintiff does not cite any authority in support of her requests to file
                                                        1
 1   under seal, the requests are denied. The Clerk of the Court shall file plaintiff’s document

 2   submitted with the requests to seal on the public docket subject to the viewing restrictions

 3   outlined in Local Rule 206(c).

 4                 IT IS SO ORDERED.

 5

 6

 7   Dated: October 30, 2019
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
